         Case 2:18-cv-04378-CMR Document 92 Filed 08/28/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DR. WILLIAM TOMASZEWSKI, Individually
 and on Behalf of All Others Similarly Situated,
                                                            CIVIL ACTION NO. 18-4378
                       Plaintiffs,
             v.
 TREVENA, INC., MAXINE GOWEN, and
 DAVID SOERGEL,
                  Defendants.

                                           ORDER

       AND NOW, this 28th day of August 2020, upon consideration of Trevena and Gowen’s
Motion to Dismiss, Plaintiffs’ Motion to Strike, Soergel’s Motion to Dismiss, the responses
thereto, and all related filings, and for the reasons stated in the accompanying Memorandum
Opinion, it is hereby ORDERED that:
       1) Plaintiffs’ Motion to Strike [Doc. No. 66] is GRANTED and Exhibits A, B & C to
           Defendants Trevena and Gowen’s Motion to Dismiss [Doc. Nos. 59-1, 59-2 & 59-3]
           are STRICKEN.
       2) Trevena and Gowen’s Motion to Dismiss [Doc. Nos. 59] is DENIED.
       3) Soergel’s Motion to Dismiss [Doc. No. 79] is GRANTED in part and DENIED in
           part as set forth in the accompanying Memorandum Opinion.
       4) Defendants shall answer the Complaint within 14 days of the entry of this Order.
       It is so ORDERED.

                                            BY THE COURT:

                                            /s/ Cynthia M. Rufe
                                            _____________________
                                            CYNTHIA M. RUFE, J.
